EXHIBIT 99.1 JOINT FILING AGREEMENT Pursuant to and in accordance with the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations thereunder, each party hereto hereby agrees to the joint filing, on behalf of each of them, of any filing required by such party under Section13 or Section16 of the Exchange Act or any rule or regulation thereunder (including any amendment, restatement, supplement, and/or exhibit thereto) with the Securities and Exchange Commission (and, if such security is registered on a national securities exchange, also with the exchange), and further agrees to the filing, furnishing, and/or incorporation by reference of this agreement as an exhibit thereto. This agreement shall remain in full force and effect until revoked by any party hereto in a signed writing provided to each other party hereto, and then only with respect to such revoking party. IN WITNESS WHEREOF, each party hereto, being duly authorized, has caused this agreement to be executed and effective as of the date first written above. Dated: April25, 2011 CDCF II GNE Holding, LLC By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 CFI GNE Warrant Investor, LLC By: CFI RE Holdco, LLC Its: Managing Member By: Colony Financial, Inc. Its: Managing Member By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 Colony Distressed Credit Fund II, L.P. By: Colony Capital Credit II, L.P. Its: General Partner By: ColonyGP Credit II, LLC Its: General Partner By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 Colony Capital Credit II, L.P. By: ColonyGP Credit II, LLC Its: General Partner By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 ColonyGP Credit II, LLC By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 CFI RE Holdco, LLC By: Colony Financial, Inc. Its: Managing Member By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President Dated: April25, 2011 Colony Financial, Inc. By: /s/ Mark M. Hedstrom Name:Mark M. Hedstrom Title:Vice President
